ITEMID: 001-90198
LANGUAGEISOCODE: ENG
RESPONDENT: BGR
BRANCH: CHAMBER
DATE: 2008
DOCNAME: CASE OF MANOLOV AND RACHEVA-MANOLOVA v. BULGARIA
IMPORTANCE: 3
CONCLUSION: Remainder inadmissible;Violation of P1-1;Pecuniary damage -award;Non-pecuniary damage - award
JUDGES: Karel Jungwiert;Mark Villiger;Mirjana Lazarova Trajkovska;Peer Lorenzen;Rait Maruste;Renate Jaeger;Volodymyr Butkevych
TEXT: 6. The applicants are husband and wife. They were born in 1920 and 1930 respectively and live in Sofia.
7. In 1982 the first applicant, who was an artist, purchased from the State through the Union of Bulgarian Artists a workshop of 212 square metres in Sofia. It appears that the second applicant, being the first applicant’s spouse, acquired a share in the property. The price, 17,680 “old” Bulgarian levs (BGL), was determined in accordance with the relevant legislation and paid by the first applicant. At the relevant time this sum was the equivalent of not less than 75 average monthly salaries.
8. In the following years the applicants made substantial alterations to the property. The applicants used the property as a workshop and as their home.
9. The property, located in a building constructed not later than 1946, had originally consisted of three separate premises which had become State property in 1976 and 1978, when a Mr A. and a Ms P., the owners, had each sold their premises to the State, through the Union of Bulgarian Artists. The transaction had been executed pursuant to Council of Ministers Decree no. 60 of 1975, at prices determined by the relevant regulations (see paragraph 19 below).
10. In 1992 the heirs of Mr A. and Mrs P. reimbursed the price their families had received in 1976 and 1978 respectively and, claiming that they had thereby restored their title to the respective parts of the property by virtue of the Restitution of Stores, Workshops and Storage Houses Act 1991 (“the 1991 Act”), filed a rei vindicatio action against the applicants.
11. The proceedings went through three levels of jurisdiction and ended with a final judgment of the Supreme Court of Cassation of 13 May 1997 ordering the applicants to vacate the property.
12. The courts noted that in accordance with the 1991 Act the former owners of real estate sold to the State under Decree no. 60 of 1975 could automatically restore their title by reimbursing the price they had received from the State. The restored owners were entitled to claim their property from any third person, even where the latter had acquired it by means of a valid transaction. The courts found that in the case at hand the plaintiffs had reimbursed the price their families had received in 1976 and 1978 and had restored their title. Under the 1991 Act the applicants were no longer the owners and had to vacate the premises. The fact that they had purchased the property in 1982 by means of a valid transaction was immaterial.
13. The relevant court judgments in the 1992-1997 proceedings, as well as the applicants’ notary deed, described the property as covering approximately 212 square metres on three levels: (i) basement, used as a workshop (75.24 square metres), (ii) art gallery (53.37 square metres) and (iii) upper level (83.24 square metres).
14. On 28 April 1999 the applicants were evicted from the property. They moved into a room of 12 square metres belonging to a friend of theirs, where they lived until 2001.
15. The applicants asked the Sofia municipality to provide them with a municipal flat for rent. The municipality agreed but proposed to the applicants, in April 2000, a squatted flat and later on a flat located below ground level, which the applicants refused as being unsuitable for occupation. Eventually, in December 2002 the applicants were granted the tenancy of a two-room municipal flat at regulated prices.
16. On an unspecified date in 1997 the applicants brought an action under section 2 § 1 of the 1991 Act, seeking compensation for improvements in the property from the heirs of Mr A. and Mrs P. By a judgment of 10 July 2000 the Sofia City Court awarded the applicants 34,462 Bulgarian levs (BGN) (the equivalent of approximately EUR 17,500) apparently on the basis of up-to-date market prices.
17. On 18 March 2003 this judgment was quashed by the Supreme Court of Cassation which referred the case for renewed examination indicating that the compensation should be in the amount of the expenses disbursed by the applicants for the reconstruction of their property, calculated with reference to prices as in force at the relevant time – the 1970s.
18. Thereafter the applicants abandoned the proceedings as it became clear that as a result of the devaluation of the Bulgarian currency, inflation and the Bulgarian courts’ practice of refusing revalorisation they could only hope to obtain a token compensation. The proceedings were terminated on an unspecified date in 2004.
19. By virtue of Council of Ministers Decree no. 60 of 1975, the State or municipal enterprises were authorised to “buy up”, from the individuals who owned them, stores, workshops, storage houses or similar premises. The price was fixed by administrative decision on the basis of legislation. While the Decree provided that the owner should propose that his or her property be purchased, in reality the owners were pressured to sell their property under the Communist Party’s policy of limiting private economic activity (see Supreme Court judgment no. 270 of 14 February 1995 in case no. 4/94, noting, obiter, that the individuals concerned had been forced to sell their shop). This policy had been implemented, among other means, via the Citizens’ Property Act 1973, which limited to a minimum private ownership of premises for economic activity.
20. In December 1991 Parliament adopted the Restitution of Stores, Workshops and Storage Houses Act 1991, which provided that the former owners of real property sold to the State under Decree no. 60 of 1975 could restore their title automatically by reimbursing the price they had received within one year of the Act’s entry into force (section 1 of the Act). The restored owners were entitled to claim their property from any third person, even where the latter had acquired it by means of a valid transaction (see also Supreme Court judgment no.1758 of 2.02.1994 in case no. 430/93).
21. Section 2 § 1 of the 1991 Act entitles persons in the applicants’ position to seek compensation for improvements they have made to the property. They can recover the sums spent for the improvements, not an amount representing the resulting value increase (see Supreme Court judgment no. 945 of 22.10.1993 in case no. 390/93). In practice, however, these claims only lead to recovery of insignificant amounts owing to inflation, which in the 1990s depreciated the national currency by a factor of several hundred, and as a result of the Bulgarian courts’ practice of refusing revalorisation. The 1991 Act does not provide for recovery by persons in the applicants’ position of the price they paid for the property. Theoretically, they could bring proceedings for unjust enrichment under section 55 of the Contracts and Obligations Act against the State or the enterprise or institution which had received reimbursement from the restored owners under section 1 of the Act but there is no reported case-law confirming this possibility.
